Exhibit 10.6
 
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”),
dated as of March 30, 2012 (the “Effective Date”), is by and between TRI-VALLEY
CORPORATION, a Delaware corporation (“Debtor”), and GEORGE T. GAMBLE, TRUSTEE OF
THE GEORGE T. GAMBLE 1991 TRUST (“Purchaser”), in respect of the 14% Senior
Secured Note due April 30, 2013 (the “Note”), issued by Debtor on the date
hereof and payable to Purchaser. Capitalized terms used, but not defined, herein
shall have the meanings ascribed to them in the Purchase Agreement (defined
below).
 
Recitals
 
A.           Purchaser is purchasing the Note in the aggregate amount of
$3,298,309.84 (the “Loan”) pursuant to the terms of that certain Senior Secured
Note and Warrant Purchase Agreement dated as of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, the “Purchase
Agreement”).
 
B.            Previously, Debtor granted to Purchaser, among other parties, as
secured party, a security interest in certain of its property and assets,
including a pledge of 100% of the stock of its Subsidiaries (hereinafter
defined), pursuant to that certain Pledge and Security Agreement dated as of
November 10, 2011 (the “Original Agreement”).
 
C.            Select Resources Corporation, Inc., a Delaware corporation
(“Select Resources”), is a wholly-owned subsidiary of Debtor, and Debtor owns
all of the issued and outstanding shares of common stock of Select Resources
(the “Select Securities”).
 
D.           Tri-Valley Oil & Gas Co., a California corporation (“TVOG”, and
together with Select Resources, each a “Subsidiary”, and collectively with any
other Person 50% or more of whose voting securities or other ownership interests
are directly or indirectly owned by the Company, the “Subsidiaries”), is a
wholly-owned subsidiary of Debtor, and Debtor owns all of the issued and
outstanding shares of common stock of TVOG (the “TVOG Securities”).
 
E.            Under the terms of the Purchase Agreement, Debtor has agreed to
amend and restate the Original Agreement to, among other things, grant to
Purchaser, as secured party, a security interest in certain of its property and
assets as set forth herein, including a pledge of 100% of ownership interests in
all of its Subsidiaries, including without limitation, the Select Securities and
the TVOG Securities.
 
F.            As a condition precedent to advancing the Loan and the issuance of
the Note, the Debtor is required to execute and deliver this Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:
 
1.            Grant of Security.  Debtor hereby grants to Purchaser, a lien on
and security interest in all of Debtor’s right, title and interest in, to and
under the following, whether now or hereafter owned, existing, arising or
acquired and wherever located (all of the following, collectively, the
“Collateral”):
 
 
Amended and Restated Pledge and Security Agreement - Page 1

--------------------------------------------------------------------------------

 
 
(a)           Pledged Securities.  The entire interest of Debtor in each
Subsidiary, as described in Schedule 1(a) and as the same is updated from time
to time, all additional interests in each Subsidiary or any successor from time
to time acquired by Debtor, and all warrants, options or other rights, whether
now owned or hereafter acquired, of Debtor entitling the holder thereof to
purchase or acquire any such interest or interests, including (i) Debtor’s
capital account, its interest as a shareholder, as applicable, in the net cash
flow, net profit and net loss, any items of income, gain, loss, deduction and
credit of each Subsidiary, Debtor’s interest in all distributions made or to be
made by each Subsidiary to Debtor and all of the other economic rights, titles
and interests of Debtor as a shareholder whether set forth in the certificate of
incorporation, articles of incorporation or bylaws, as applicable, of each
Subsidiary, by separate agreement or otherwise, (ii) Debtor’s voting and other
control rights as a shareholder of each Subsidiary, and (iii) all certificates,
agreements (including operating agreements), books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, evidencing, embodying, incorporating or referring to, any of the foregoing
(collectively, the “Pledged Securities”).
 
(b)           Proceeds.  All proceeds, products and supporting obligations of or
with respect to any and all of the foregoing and, to the extent not otherwise
included, any payments under insurance (whether or not Purchaser is the loss
payee thereof) or under any indemnity, warranty or guaranty by reason of loss to
or otherwise with respect to any of the foregoing.
 
In each case, the foregoing shall be covered by this Agreement, whether any of
Debtor’s ownership or other rights therein are presently held or hereafter
acquired (by operation of law or otherwise) and howsoever any of Debtor’s
interests therein may arise or appear (whether by ownership, security interest,
claim or otherwise).  For purposes hereof, the terms supporting obligations and
proceeds shall have the meanings set forth in the Uniform Commercial Code as
enacted from time to time in the state of New York or in any other applicable
jurisdiction (“UCC”).
 
2.            Security for Secured Obligations.  This Agreement secures the
payment and performance of (a) all Obligations and (b) all indebtedness,
obligations and liabilities of the Debtor now or hereafter existing under this
Agreement (all such indebtedness, obligations and liabilities being the “Secured
Obligations”).
 
3.            Rights in Pledged Collateral.  It is the intention of the parties
hereto that record and beneficial ownership of the Pledged Securities,
including, without limitation, all voting, consensual and dividend rights, shall
remain in Debtor until the occurrence and during the continuation of an Event of
Default and until Purchaser shall notify Debtor of Purchaser’s exercise of
voting and dividend rights in the Pledged Securities. Upon the occurrence and
during the continuance of an Event of Default and following written notice to
Debtor by the Purchaser, (i) all rights of Debtor to receive the dividends,
interests and other distributions that it would otherwise be authorized to
receive and retain shall cease, and Purchaser shall thereupon have the sole
right to receive and hold as Collateral such dividends, interests and other
distributions and (ii) all dividends, interests and other distributions that are
received by Debtor contrary to the provisions of the foregoing clause (i) shall
be received in trust for the benefit of Purchaser, shall be segregated from
other funds of Debtor and shall be forthwith paid over to Purchaser as
Collateral in the same form as so received (with any necessary indorsement).
 
4.            Representations and Warranties.  Debtor hereby continuously
represents and warrants as follows:
 
(a)           the Pledged Securities constitute all of the issued and
outstanding shares of capital stock of the Subsidiaries.
 
 
Amended and Restated Pledge and Security Agreement - Page 2

--------------------------------------------------------------------------------

 
 
(b)           Debtor has no securities account and none of the Collateral is
deposited in, credited to or otherwise subject to any securities account.
 
(c)           Debtor is the sole legal and beneficial owner of the Collateral
owned by it, and has good and marketable title to (or valid right in and the
power to transfer such rights to) the Collateral, free and clear of any lien,
security interest, option or other charge or encumbrance except for the security
interest created by this Agreement, Permitted Encumbrances and the liens arising
in the ordinary course of business or otherwise disclosed or contemplated in the
Purchase Agreement, Permitted Encumbrances and the liens arising in the ordinary
course of business or otherwise disclosed or contemplated in the Purchase
Agreement.
 
(d)          This Agreement creates a valid security interest in the Collateral,
which, upon the filing of all related UCC-1 financing statements in the state of
Delaware pursuant to the applicable provisions of the UCC and the delivery to
the Purchaser of all certificates representing the Pledged Securities, shall
constitute a perfected, first priority security interest in the Collateral,
securing the payment of the Secured Obligations, and all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken.
 
(e)           No consent of any other person or entity and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the grant by Debtor of the
security interest created hereby or for the execution, delivery or performance
of this Agreement by Debtor, (ii) for the perfection or maintenance of the
security interest created hereby (including the first priority nature of such
security interest), other than the filing of UCC-1 financing statements or UCC-3
amendments describing the Collateral, in accordance with the applicable
provisions of the UCC or (iii) for the exercise by Purchaser of its rights and
remedies hereunder.
 
(f)           There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.
 
5.            Covenants; Further Assurances.
 
(a)           Debtor shall keep its principal place of business and chief
executive office and its books and records at its current location.  Debtor
shall not change its name in any manner whatsoever or its jurisdiction of
organization, formation or incorporation without ten (10) business days written
notice to Purchaser.
 
(b)           Debtor shall maintain good and marketable title to its Collateral
free and clear of all liens, security interests, options, and other charges or
encumbrances, except for the security interests created by this
Agreement.  Debtor shall not sell, assign (by operation of law or otherwise) or
otherwise dispose of all or any portion of the Pledged Securities to any person
unless (i) no Event of Default exists as of the date of such disposition or
would exist as a result thereof, (ii) the proposed third party transfer is
approved in advance by Purchaser, (iii) the Pledged Securities conveyed remain
subject to a first priority, perfected security interest in favor of Purchaser,
and (iv) each party acquiring Pledged Securities that is required to pledge the
equity interests of each Subsidiary pursuant to Section 6.1(i) of the Agreement
shall execute and deliver a Supplement in the form of Schedule 2 attached
hereto.  Debtor shall use commercially reasonable efforts to resolve any
dispute, right of setoff, counterclaim, or defense with respect to all or any
part of the Collateral.  Debtor shall use commercially reasonable efforts to
cause to be terminated any financing statement or other security instrument with
respect to its Collateral, except such as may exist or as may have been filed in
favor of Purchaser.  Debtor shall defend Purchaser’s right, title, and special
property and security interest in and to the Collateral against the claims of
any person or entity.
 
 
Amended and Restated Pledge and Security Agreement - Page 3

--------------------------------------------------------------------------------

 
 
(c)           All certificates evidencing any and all Pledged Securities shall
be delivered to the Purchaser, along with undated stock powers endorsed in
blank.  Debtor shall not cause or permit the removal of any item of the
Collateral from its possession, control or risk of loss, or from the location
specified herein, other than removal in connection with possession of Collateral
by Purchaser or by a bailee selected by Purchaser who is holding the Collateral
for the benefit of Purchaser.
 
(d)           Debtor agrees that from time to time, at the expense of Debtor,
Debtor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary or desirable, or that
Purchaser may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Purchaser to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, Debtor will upon
such request execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as Purchaser may request, in order to perfect and preserve the
security interest granted or purported to be granted hereby.  Debtor shall
furnish to Purchaser any information that Purchaser may from time to time
reasonably request concerning any covenant, provision or representation
contained herein or any other matter in connection with the Collateral or the
Purchase Agreement.
 
(e)           Debtor hereby authorizes Purchaser, but Purchaser shall have no
obligation, to file one or more financing or continuation statements, and
amendments thereto, related to all or any part of the Collateral without the
signature of Debtor.  A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
(f)           Debtor will furnish to Purchaser from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Purchaser may reasonably request,
all in reasonable detail.
 
6.            Purchaser Appointed Attorney-in-Fact.  Upon the occurrence of any
Event of Default, Debtor hereby irrevocably appoints Purchaser the
attorney-in-fact of Debtor, coupled with an interest and with full authority in
the place and stead of Debtor and in the name of Debtor,  from time to time in
Purchaser’s discretion, to take any action and to execute any instrument which
Purchaser may deem necessary or advisable to accomplish the purposes of this
Agreement, including:
 
(a)           To ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Collateral;
 
(b)           To receive, endorse, and collect any drafts or other instruments,
documents and chattel paper, in connection therewith; and
 
(c)           To file any claims or take any action or institute any proceedings
which Purchaser may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Purchaser with respect to any
of the Collateral.
 
The provisions of this Section 6 shall terminate upon the complete and final
satisfaction and repayment of all obligations of any of Debtor under the Note
and the Purchase Agreement, whether for principal, interest, expenses or
otherwise.
 
7.            Purchaser May Perform.  If any Debtor fails to perform any
agreement contained herein, Purchaser may perform, or cause performance of, such
agreement, and the expenses of Purchaser incurred in connection therewith shall
be payable by Debtor.
 
 
Amended and Restated Pledge and Security Agreement - Page 4

--------------------------------------------------------------------------------

 
 
8.            Purchaser’s Duties.  The powers conferred on Purchaser hereunder
and under the Purchase Agreement are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Purchaser shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any
Collateral.  Purchaser shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which Purchaser accords its
own property.
 
9.            Events of Default.  An Event of Default under the Purchase
Agreement shall be an Event of Default hereunder.
 
10.          Remedies.
 
(a)           If any Event of Default shall have occurred and be continuing:
 
(i)            Purchaser shall have all of the rights, remedies and privileges
with respect to repossession, retention and sale of the Collateral and
disposition of the proceeds thereof as are afforded to Purchaser by this
Agreement and the applicable sections of the UCC (whether or not the UCC applies
to the affected Collateral).
 
(ii)           Without limiting the scope of the foregoing clause (i):
 
(A)           Purchaser shall have the right to sell, resell, assign, and
deliver the Collateral for sale, provided that only such portion of the
Collateral as is necessary to satisfy the obligations arising under the Note or
Purchase Agreement may be sold by Purchaser.  Purchaser will give Debtor, to the
extent notice of sale shall be required by law, at least ten (10) days’ prior
written notice of the time and place of any sale of the Collateral or the time
after which any private sale or any other intended disposition of the Collateral
is to be made.  Any such notice shall be deemed to meet any requirement
hereunder or under any applicable law (including the UCC) that reasonable
notification be given of the time and place of such sale or other
disposition.  Such notice may be given without any demand for performance or
other demand, all such demands being hereby expressly waived by
Debtor.  Purchaser shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Purchaser may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
 
(B)           In the event of any such sale or sales, the Collateral so
purchased shall be held by the purchaser absolutely free from any and all claims
or rights of Debtor of every kind and nature whatsoever, including any equity of
redemption or similar rights, all such equity of redemption and similar rights
being hereby expressly waived and released by Debtor.  Purchaser may disclaim
warranties of title, possession, quiet enjoyment and the like.  The proceeds of
the sale of any Collateral, together with any other additional collateral
security at the time received and held hereunder, shall be received and applied:
first, to the payment of all of the Purchaser’s costs and expenses of sale,
including reasonable attorneys’ fees; second, to the payment of the obligations
of Debtor and the other parties under the Note, in such order of priority as
Purchaser shall determine; and third, any remaining proceeds shall be paid to
shall be paid over to the Debtor or to whomsoever may be lawfully entitled to
receive such surplus.
 
 
Amended and Restated Pledge and Security Agreement - Page 5

--------------------------------------------------------------------------------

 
 
(C)           Debtor recognizes that Purchaser may be unable to effect a public
sale of all or any part of the Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), or
other applicable laws, rules or regulations, but may be compelled to resort to
one or more private sales to a restricted group of purchasers who will, among
other things, be obliged to agree to acquire the Collateral or any part thereof
for their own account, for investment and not with a view to the distribution or
resale thereof.  Debtor agrees that private sales so made may be at prices and
on terms less favorable than if the Collateral were sold at public sales, and
that Purchaser has no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Collateral to be registered for public
sale under the Securities Act or any other applicable law, rule or
regulation.  Debtor agrees that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.
 
(iii)           Debtor shall take any action that Purchaser may request in the
exercise of its rights and remedies under this Agreement in order to transfer
and assign to Purchaser, or to such one or more third parties as Purchaser may
designate, or to a combination of the foregoing, any or all of the Collateral.
 
(iv)           Purchaser shall have the right, for and in the name, place and
stead of Debtor, to execute endorsements, assignments and other instruments of
conveyance or transfer with respect to all or any of the Collateral, and in
connection therewith, Debtor hereby irrevocably appoints Purchaser and its
agents, successors or assigns, or any of them, as attorneys-in-fact for Debtor
to execute, deliver, file and record such items for Debtor and in Debtor’s name,
place and stead.  This power of attorney, being coupled with an interest, shall
be irrevocable.
 
(b)           If in connection with the exercise by Purchaser of any power,
right, provision or remedy granted pursuant to this Agreement, or in order to
effectuate the purposes and intent of this Agreement, any consent, approval,
registration, filing, qualification or authorization of any governmental
authority is required, Debtor will execute and deliver all applications,
certificates, instruments and other documents and papers that Purchaser may be
required to obtain for such governmental consent, approval, registration,
filing, qualification or authorization.
 
11.         Waivers and Amendments.  No provision of this Agreement may be
amended, waived or modified without the written consent of all the Purchaser and
the Debtor.  Purchaser may exercise its rights with respect to the Collateral
held hereunder without first or simultaneously resorting to any other collateral
or sources of repayment or reimbursement; and without being obligated to
consider or take notice of any right of contribution, reimbursement, subrogation
or marshaling of assets which Debtor may have or claim to have against any
person or persons or with respect to any other collateral; and Purchaser may
release any and all other collateral it may now or hereafter have to secure
repayment of the Note, all without affecting  or impairing its rights with
respect to the Collateral.  The failure by Purchaser to insist upon Debtor’s
strict performance of this Agreement or the delay or the failure by Purchaser to
exercise Purchaser’s remedies hereunder shall not be deemed a waiver of such
default, and shall not be a waiver by Purchaser of any of Purchaser’s rights or
remedies hereunder or at law or in equity.  A waiver on any one occasion shall
not be construed as a bar to or waiver of any right and/or remedy on any future
occasion.
 
 
Amended and Restated Pledge and Security Agreement - Page 6

--------------------------------------------------------------------------------

 
 
12.          Addresses for Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12(b)) all notices
and other communications provided for herein shall be given in the manner, and
to the addresses, specified in the Purchase Agreement.


(b)           Each party hereto may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Each party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
13.         Security Interest Absolute; Continuing Security Interest.  All
rights of Purchaser and security interests hereunder, and all obligations of
Debtor hereunder, shall be absolute and unconditional irrespective of, and
unaffected by any other circumstance which might otherwise constitute a defense
available to, or a discharge of Debtor in respect of the Note, the Purchase
Agreement and this Agreement.  This Agreement shall create a continuing
assignment of and security interest in the Collateral and shall remain in full
force and effect until the payment in full of the Secured Obligations, promptly
following which Purchaser will, at Debtor’s expense, execute and deliver to
Debtor such documents as Debtor shall reasonably request to evidence such
termination.
 
14.         Governing Law.  This Agreement, and its validity, enforcement, and
interpretation, shall be governed by New York law (without regard to any
conflict of law principles that would result in the application of substantive
law of another jurisdiction) and applicable United States federal law.
 
15.          Jurisdiction; Consent to Service of Process; Waiver of Jury Trial.
 
(a)           DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR CALIFORNIA STATE
COURT LOCATED IN THE COUNTY OF LOS ANGELES, CALIFORNIA AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND DEBTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
 
(b)          DEBTOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY
SUIT, ACTION OR PROCEEDING IN ANY OF THE ABOVE-MENTIONED COURTS BY THE MAILING
THEREOF BY AGENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF CALIFORNIA, AT ITS ADDRESS
SPECIFIED OR REFERRED TO IN SECTION 12.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
 
 
Amended and Restated Pledge and Security Agreement - Page 7

--------------------------------------------------------------------------------

 
 
(c)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  DEBTOR HEREBY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT PURCHASER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT PURCHASER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS OF DEBTOR IN THIS
SECTION 15.
 
(d)           DEBTOR HEREBY WAIVES THE POSTING OF ANY BOND OTHERWISE REQUIRED OF
PURCHASER IN CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO ENFORCE ANY
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF PURCHASER, OR TO ENFORCE BY
SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, OR PRELIMINARY OR PERMANENT
INJUNCTION, THIS AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN PURCHASER
AND DEBTOR.
 
16.         Advice of Counsel.  Debtor represents and warrants that it has
consulted with its legal counsel regarding all provisions of this Agreement,
including those under Section 15.
 
17.         Successors and Assigns.  The provisions of this Agreement shall be
binding upon Debtor and its successors and permitted assigns and inure to the
benefit of, and be enforceable by, Purchaser and its respective successors,
transferees and assigns.  Debtor shall not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of
Purchaser (and any attempted assignment or transfer by Debtor without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person or entity, other than the
parties hereto, their respective successors and assigns permitted hereby, any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
18.         Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
19.         Interpretation.  As used in this Agreement, except as otherwise
indicated in this Agreement or as the context may otherwise require:
 
(a)           the words “include,” “includes” and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of similar import,
 
(b)           the word “or” is not exclusive,
 
(c)           references to an “Article,” “Section,” “preamble,” “recital” or
any other subdivision, or to an “Appendix,” “Annex,” “Exhibit” or “Schedule” are
to an article, section, preamble, recital or subdivision of this Agreement, or
to an appendix, annex, exhibit or schedule to this Agreement,
 
(d)           the words “this Agreement,” “hereby,” “hereof,” “herein,”
“hereunder” and comparable words refer to all of this Agreement, including the
Appendices, Annexes, Exhibits and Schedules to this Agreement, and not to any
particular Article, Section, preamble, recital or other subdivision of this
Agreement or Appendix, Exhibit or Schedule to this Agreement,
 
 
Amended and Restated Pledge and Security Agreement - Page 8

--------------------------------------------------------------------------------

 
 
(e)            any pronoun in masculine, feminine or neuter form shall include
any other gender,
 
(f)            any word in the singular form include the plural and vice versa,
 
(g)           references to any agreement or other document, including this
Agreement, are to such agreement or document as amended, modified, supplemented
and restated now or from time to time after the Effective Date,
 
(h)           references to any law are to it as amended, modified, supplemented
and restated now or from time to time after the Effective Date, and to any
corresponding provisions of successor laws, and, unless the context requires
otherwise, any reference to any law shall be deemed also to refer to all rules
and regulations promulgated thereunder,
 
(i)            references to any person or entity include such person’s or
entity’s respective successors and assigns permitted hereby,
 
(j)            references to a “day” or number of “days” (without the explicit
qualification of “business”) refer to a calendar day or number of calendar days,
and
 
(k)           any financial or accounting term that is not otherwise defined
herein shall have the meaning given such term under generally accepted
accounting principles in the United States of America consistently applied.
 
20.          Headings.  Titles and Article, Section and other subdivision
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.
 
21.         Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the Purchase Agreement, the
Note and the other Transaction Documents collectively constitute the entire
contract among the parties hereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
between the parties hereto relating to the subject matter hereof.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or by
PDF shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
 
Amended and Restated Pledge and Security Agreement - Page 9

--------------------------------------------------------------------------------

 
 
This Agreement has been duly executed and delivered to be effective as of the
Effective Date.
 

 
DEBTOR:
     
TRI-VALLEY CORPORATION, a Delaware corporation
         
By:
/s/ Maston N. Cunningham
   
Maston N. Cunningham, Chief Executive Officer

 
 
Amended and Restated Pledge and Security Agreement –Signature Page

--------------------------------------------------------------------------------

 
 

 
PURCHASER:
     
GEORGE T. GAMBLE 1991 TRUST
         
By:
/s/ G. Thomas Gamble
 
`
   G. Thomas Gamble, Trustee

 
 
Amended and Restated Pledge and Security Agreement –Signature Page

--------------------------------------------------------------------------------

 


Schedule 1(a)
 
Pledged Securities
 
Registered Holder
(Debtor)
Corporation (Issuer)
Jurisdiction of
Organization of Issuer
Ownership of Debtor
in Issuer
(common shares of
Issuer)
Tri-Valley Corporation
Select Resources
Corporation, Inc.
Delaware
1,000 shares of
Common Stock
Tri-Valley Corporation
Tri-Valley Oil
& Gas Co.
California
1,000 shares of
Common Stock
                                                       

 
 
Amended and Restated Pledge and Security Agreement – Schedule 1(a)

--------------------------------------------------------------------------------

 
 
Schedule 2
 
FORM OF SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT




THIS SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT (this “Supplement”), dated as
of _______________, is made by TRI-VALLEY CORPORATION, a Delaware corporation
(“Debtor”), in favor of GEORGE T. GAMBLE, TRUSTEE OF THE GEORGE T. GAMBLE 1991
TRUST (“Purchaser”).  All capitalized terms not defined herein shall have the
meaning ascribed to them in the Purchase Agreement referred to below, or if not
defined therein, the Pledge Agreement referred to below.


W I T N E S S E T H:


WHEREAS, Purchaser purchased the Note pursuant to the terms of that certain
Senior Secured Note and Warrant Purchase Agreement dated as of March 30, 2012
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Purchase Agreement”);


WHEREAS, in connection with the Purchase Agreement, Debtor entered into the
Amended and Restated Pledge and Security Agreement, dated as of March 30, 2012
(as amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) in favor of Purchaser, as security for the Secured Obligations under
the Purchase Agreement;


WHEREAS, the Purchase Agreement requires that the Debtor pledge the common stock
or membership units described hereto in Annex 1; and


WHEREAS, the Debtor has agreed to execute and deliver this Supplement in order
to pledge such common stock or membership units.


NOW, THEREFORE, IT IS AGREED:


1.           Pledge Agreement.  By executing and delivering this Supplement, the
Debtor, as provided in Section 6.1(i) of the Purchase Agreement, hereby pledges
and grants a security interest in (a) the shares of common stock or membership
units of the Issuers identified in Annex 1 hereto and all other shares of common
stock or membership units of whatever class of the Issuers, now or hereafter
owned by the Debtor, in each case together with the certificates evidencing the
same (collectively, the “Pledged Securities”); (b) all shares, units,
securities, moneys or property representing a dividend on any of the Pledged
Securities, or representing a distribution or return of capital upon or in
respect of the Pledged Securities, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Securities or otherwise
received in exchange therefor, and any subscription warrants, rights or options
issued to the holders of, or otherwise in respect of, the Pledged Securities;
(c) without affecting the obligations of the Debtor under any provision
prohibiting such action hereunder or under the Purchase Agreement, in the event
of any consolidation or merger in which an Issuer is not the surviving
corporation, all shares of each class of the common stock or membership units of
the successor corporation formed by or resulting from such consolidation or
merger (the Pledged Securities, together with all other certificates, shares,
units, securities, properties or moneys as may from time to time be pledged
hereunder pursuant to clause (a) or (b) above and this clause (c) being herein
collectively called the “Collateral”) and the proceeds of and to any such
property and, to the extent related to any such property or such proceeds, all
books, correspondence, credit files, records, invoices and other papers.  Upon
execution of this Supplement, such securities described in clauses (a), (b) and
(c) will constitute “Pledged Securities ” and “Collateral”, as applicable, for
purposes of the Pledge Agreement with the same force and effect as if originally
listed on Schedule 1(a) thereto.  The information set forth in Annex 1 hereto is
hereby added to the information set forth in Schedule 1(a) to the Pledge
Agreement.  The Debtor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Pledge Agreement is
true and correct on and as the date hereof (after giving effect to this
Supplement) as if made on and as of such date.


 
Amended and Restated Pledge and Security Agreement – Schedule 2

--------------------------------------------------------------------------------

 
 
2.           Governing Law.  This Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York.


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS]


 
Amended and Restated Pledge and Security Agreement – Schedule 2

--------------------------------------------------------------------------------

 
 

 
DEBTOR:
         
TRI-VALLEY CORPORATION, a Delaware corporation
         
By:
     
Maston N. Cunningham, Chief Executive Officer

 
 
Amended and Restated Pledge and Security Agreement – Schedule 2

--------------------------------------------------------------------------------

 
Annex 1


PLEDGED SECURITIES


Registered Holder
(Debtor)
Corporation (Issuer)
Jurisdiction of
Organization of Issuer
Ownership of Debtor
in Issuer
(common shares of
Issuer)
                                                                       





Amended and Restated Pledge and Security Agreement – Annex 1 to Schedule 2

--------------------------------------------------------------------------------



